Citation Nr: 0524845	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran requested a hearing before a Member of the Board 
at the RO in his February 2004 substantive appeal.  In April 
2004, the veteran indicated that he would appear at the RO 
for a Board teleconference hearing.  In April 2005, the RO 
informed the veteran that he was scheduled for a 
videoconference hearing on May 9, 2005.  The veteran did not 
appear for the scheduled hearing.  


FINDING OF FACT

Hepatitis C was not manifested during service or for many 
years thereafter and there is otherwise no causal 
relationship to service, including inoculation by airgun 
injection.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 1131, 1137 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the March 2003 rating 
determination, the February 2004 statement of the case, and 
the July 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in February 
2003 and August 2004 letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the February 2003 VCAA letter was sent to 
the appellant prior to the March 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the February 2003 and August 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  Thereafter, additional evidence 
was received with regard to the veteran's claim.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  As 
to the necessity for an examination, the Board notes that the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the Hepatitis C 
may be associated with the veteran's active military service.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that a portion of the veteran's service 
medical records appear to be missing.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At the time of his October 1975 discharge examination, the 
veteran's clinical evaluation was entirely normal.  There 
were no findings of hepatitis at the time of the examination 
and hepatitis was not listed in the summary of defects and 
diagnoses section of the separation examination report.  
There were also no complaints, reports, or findings of 
hepatitis on the veteran's service separation report of 
medical history. 

The first objective medical finding of Hepatitis C did not 
occur until February 2000, many years after the veteran's 
separation from service.  

The Board notes that the veteran has submitted several 
articles concerning jet injectors for vaccinations and the 
possibility of their causing Hepatitis C.  However, a 
veteran's lay opinion, coupled with reliance on medical 
treatises, is insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  Moreover, the 
article submitted indicates that, to date, the transmission 
of the Hepatitis C virus by air gun vaccination has not been 
documented.  Further, according to the VA's Veterans Benefits 
Administration (VBA), there have been no case reports of 
Hepatitis C being transmitted by an air gun, although such 
transmission is biologically plausible.  VBA Fast Letter 04-
13 (June 29, 2004).  

The veteran has submitted a copy of an August 2003 rating 
decision by a different regional office which granted service 
connection for Hepatitis C based on assertions of airgun 
injection.  However, VBA has apparently determined that an 
article relied on in connection with such claim included a 
misleading statement incorrectly ascribed to a VA medical 
consultant which had been posted on the Internet.  As noted 
above, VBA has reported that thus far there have been no case 
reports of Hepatitis C being transmitted by an airgun 
transmission.  According to the VA's Veterans Benefits 
Administration, there have been no case reports of Hepatitis 
C being transmitted by an air gun.  VA Fast Letter 04-13 
(June 29, 2004).




ORDER

The appeal as to the issue of service connection for 
Hepatitis C is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


